DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2021 and 10/21/2021 have been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 2 and 16, the claims recite “the medium is determined based on a condition on a value of M.” However, claims 1 and 15 from which claims 2 and 16 depend recite “identify[ing] a medium for indicating a TCI state update,” and it is unclear if “the medium is determined” in claims 2 and 16 is intended to refer to identification of the medium recited in the independent claims or if “the medium is determined” is instead intended to refer to some different determination. Claims 2 and 16 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claimed determination reasonably broadly wherein the claimed determination may refer to the identification recited in claims 1 and 15 or to some different determination. 	Regarding claims 6 and 20, the claims recite “in response to the TCI state update indicating a joint TCI state for both DL and uplink (UL), the processor is configured to apply the beam for a transmission of both UL control and data channels,” which appears to recite a condition (i.e., “in response to the TCI state update indicating a joint TCI state for both DL and uplink (UL)”) for “apply[ing] the beam for a transmission of both UL control and data channels.” However, the claims do not appear to require that the TCI state update actually indicate a joint TCI state for both DL and uplink (UL) which appears to render the claimed “apply[ing] the beam for a transmission of both UL control and data channels” as optional when using an interpretation wherein the claimed condition is not required to occur. It is therefore unclear if such conditional language is intended to require that the claimed condition occur since an interpretation wherein the condition does not occur renders the entire claim optional. Claims 6 and 16 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly as written wherein the claims recite an optional condition for performing the claimed “apply[ing] the beam for a transmission of both UL control and data channels.” For the purpose of compact prosecution, the Examiner will still attempt to provide the associated teachings of applied prior art if possible, but the Examiner would also like to note that it would be improper to bring in an additional reference under 35 U.S.C. 103 to reject claim language that may be broadly reasonably interpreted as being optional.	Regarding claim 7, the claim recites “in response to the TCI state update indicating two separate TCI states for DL and UL, a DL TCI state and an UL TCI state, respectively . . .” as a condition required to perform all of the claimed functionality. However, the claim does not appear to require that the TCI state update actually indicate two separate TCI states for DL and UL, a DL TCI state and an UL TCI state, respectively, which appears to render all of the claimed functionality optional when using an interpretation wherein the claimed condition is not required to occur. It is therefore unclear if such conditional language is intended to require that the claimed condition occur since an interpretation wherein the condition does not occur renders the entire claim optional. Additionally, the claim recites “determin[ing] the beam based on the DL TCI state,” but claim 1 from which claim 7 depends also recites “determin[ing] a beam based on the TCI state update” and it is unclear if each the “determining” recited in claim 7 is intended to be an elaboration on the “determining” recited in claim 1 or if the “determining” recited in claim 7 is intended to be an additional determination. Claim 7 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly as written wherein the claims recite an optional condition for performing all of the claimed functionality. The Examiner will also interpret the “determining” step recited in claim 7 reasonably broadly as potentially being an elaboration on the “determining” step recited in claim 1. For the purpose of compact prosecution, the Examiner will still attempt to provide the associated teachings of applied prior art if possible, but the Examiner would also like to note that it would be improper to bring in an additional reference under 35 U.S.C. 103 to reject claim language that may be broadly reasonably interpreted as being optional.	Regarding claim 9, the claim recites “the medium is indicated based on a condition on a value of M.” Such claim language has a similar problem to similar claims 2 and 16 discussed above in that claim 8 from which claim 9 depends recites “transmit[ting], via a medium, a TCI state update indicating a beam from the M activated TCI states, wherein the medium is the MAC-CE or a downlink control information (DCI),” and it is unclear if “the medium is indicated” in claim 9 is intended to refer to transmission via the claimed medium of a TCI state update indicating a beam from the M activated TCI states or if the claimed indication is intended to be some different indication. Claim 9 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claimed indication reasonably broadly wherein the claimed indication may refer to the claimed indication via a medium recited in claim 8 or to some different indication. 	Regarding claim 13, the claim recites “in response to the TCI state update indicating a joint TCI state for both DL and uplink (UL), the transceiver is configured to receive an UL control and data channels transmitted via the indicated beam,” which appears to recite a condition (i.e., “in response to the TCI state update indicating a joint TCI state for both DL and uplink (UL)”) for “receiv[ing] an UL control and data channels transmitted via the indicated beam.” However, the claims do not appear to require that the TCI state update actually indicate a joint TCI state for both DL and uplink (UL) which appears to render the claimed “receiv[ing] an UL control and data channels transmitted via the indicated beam” as optional when using an interpretation wherein the claimed condition is not required to occur. It is therefore unclear if such conditional language is intended to require that the claimed condition occur since an interpretation wherein the condition does not occur renders the entire claim optional. Claim 13 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly as written wherein the claims recite an optional condition for performing the claimed “receiv[ing] an UL control and data channels transmitted via the indicated beam.” For the purpose of compact prosecution, the Examiner will still attempt to provide the associated teachings of applied prior art if possible, but the Examiner would also like to note that it would be improper to bring in an additional reference under 35 U.S.C. 103 to reject claim language that may be broadly reasonably interpreted as being optional.	Regarding claim 14, the claim recites “in response to the TCI state update indicating two separate TCI states for DL and UL, a DL TCI state and an UL TCI state, respectively . . .” as a condition required to perform all of the claimed functionality. However, the claim does not appear to require that the TCI state update actually indicate two separate TCI states for DL and UL, a DL TCI state and an UL TCI state, respectively, which appears to render all of the claimed functionality optional when using an interpretation wherein the claimed condition is not required to occur. It is therefore unclear if such conditional language is intended to require that the claimed condition occur since an interpretation wherein the condition does not occur renders the entire claim optional. Additionally, the claim recites “transmit[ting] DL control and data channels for reception via the beam indicated by the DL TCI state,” but claim 8 from which claim 14 depends also recites “transmit[ting] downlink (DL) control and data channels for reception via the indicated beam” and it is unclear if each the “transmitting” recited in claim 14 is intended to be an elaboration on the “transmitting” recited in claim 8 or if the “transmitting” recited in claim 14 is intended to be an additional transmission. Claim 14 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly as written wherein the claims recite an optional condition for performing all of the claimed functionality. The Examiner will also interpret the “transmitting” step recited in claim 14 reasonably broadly as potentially being an elaboration on the “transmitting” step recited in claim 8. For the purpose of compact prosecution, the Examiner will still attempt to provide the associated teachings of applied prior art if possible, but the Examiner would also like to note that it would be improper to bring in an additional reference under 35 U.S.C. 103 to reject claim language that may be broadly reasonably interpreted as being optional.	Regarding claims 3-4, 10-11, and 17-18, the claims are rejected because they depend from rejected claims 2, 9, and 16 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2019/0281587, Zhang hereinafter).	Regarding claims 1 and 15, Zhang teaches a method and a user equipment (UE) (User equipment (UE); Zhang; Figs. 6 and 8B-9; [0152]) comprising: 	a transceiver (The UE may be comprised of a radio front end module and baseband circuitry, which may be broadly reasonably interpreted as a transceiver; Zhang; Figs. 6 and 8B-9; [0152], [0156]-[0157]) configured to: 		receive configuration information including a set of transmission configuration indicator (TCI) states (The UE can be configured by the gNB with a list of up to M preconfigured TCI-States configurations, which may be broadly reasonably interpreted as receiving configuration information including a set of transmission configuration indicator (TCI) states; Zhang; Fig. 1; [0031]-[0033], [0076]-[0078]), and 		receive a medium access control - control element (MAC-CE) indicating activation of M TCI states from the set of TCI states, where M is a positive integer (The UE may receive an activation command used to map up to 8 TCI-States to the codepoints (illustrated as indexed 1-8 in FIG. 1) of the DCI field ‘Transmission Configuration Indication’. Such TCI states may be broadly reasonably interpreted as M TCI states that are indicated for activation from the set of TCI states, where M is a positive integer. As can be seen in at least Fig. 1, the set of up to 8 states (i.e., M TCI states) is described as being indicated by a MAC-CE. The UE may thus be broadly reasonably interpreted as receiving a medium access control - control element (MAC-CE) indicating activation of M TCI states from the set of TCI states, where M is a positive integer; Zhang; Figs. 1-2 and 4B; [0033], [0076]-[0078], [0088]-[0090]); and 	a processor operably coupled to the transceiver (The UE may be comprised of a processor operably coupled to the transceiver; Zhang; Figs. 6 and 8B-9; [0152]-[0158]), the processor configured to: 		identify a medium for indicating a TCI state update, wherein the medium is the MAC-CE or a downlink control information (DCI) received via the transceiver, and the TCI state update is from the M activated states (Both downlink control information (DCI) and the MAC CE are described as potentially being used to indicate a selected TCI-State from the up to 8 activated TCI-States (i.e., from the M activated states). Such information indicating a selected TCI-state may be broadly reasonably interpreted as indicating a TCI state update. The UE may thus be broadly reasonably interpreted as identifying a medium for indicating a TCI state update, wherein the medium is the MAC-CE or a downlink control information (DCI) received via the transceiver, and the TCI state update is from the M activated states. The Examiner would also like to note that an alternative interpretation may be used wherein the TCI state activation may also be broadly reasonably interpreted as a TCI state update (as is similarly described in dependent claims 4 and 18 of the instant application for instance) since such a TCI state activation may be broadly reasonably interpreted as updating the preconfigured TCI state(s) as is depicted in at least Fig. 1; Zhang; Figs. 1-2 and 4B; [0076]-[0078], [0088]-[0090]), 		determine a beam based on the TCI state update (Beam indications are based on TCI states. When a TCI-State or beam is selected by the PHY layer, the beam is identified by one of the TCIs 0-7. The UE may thus be broadly reasonably interpreted as determining a beam based on the TCI state update; Zhang; Figs. 1-2 and 4B; [0031], [0076]-[0078], [0088]-[0090]), and 		apply the beam for a reception of both downlink (DL) control and data channels (Embodiments are described wherein the same TCI-State (i.e., the same beam) is used for receiving both the PDCCH (i.e., a downlink control channel) and the PDSCH (i.e., a downlink data channel). The UE may thus be broadly reasonably interpreted as applying the beam for a reception of both downlink (DL) control and data channels; Zhang; Figs. 1-2 and 4B; [0034], [0076]-[0078], [0088]-[0090]), 	wherein: 		a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type (Each TCI-State contains parameters for configuring quasi co-location relationships related to reference signals. For example, a quasi co-location relationship may be configured by the higher layer parameter qcl-Type1 for the first DL RS, and qcl-Type2 for the second DL RS. A TCI state may thus be broadly reasonably interpreted as referring to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type; Zhang; Figs. 1-2; [0032]-[0036], (see also for instance at least [0041]-[0056] for a detailed description regarding TCI states, RSs, and QCL types)), 		the QCL type is a type of a QCL property associated with the at least one source RS (QCL types are described as defining values associated with reference signals (i.e., a type of a QCL property associated with the at least one source RS). The QCL type may thus be broadly reasonably interpreted as a type of a QCL property associated with the at least one source RS; Zhang; Figs. 1-2; [0032]-[0036], (see also for instance at least [0041]-[0056] for a detailed description regarding TCI states, RSs, and QCL types)), and 		the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update (Beams indicated by TCI-States are described as having associated QCL types, which may include spatial parameters used for reception of the reference signal associated with the TCI-State. The beam may thus be broadly reasonably interpreted as referring to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update; Zhang; Figs. 1-2; [0032]-[0036], (see also for instance at least [0041]-[0056] for a detailed description regarding TCI states, RSs, and QCL types)).	Regarding claims 2 and 16, Zhang teaches the limitations of claims 1 and 15 respectively.	Zhang further teaches the medium is determined based on a condition on a value of M (Because the TCI state indicated by the TCI state update must be one of the activated TCI states (i.e., one of the M activated TCI states), the medium for indicating the TCI state update (e.g., the MAC-CE or DCI) may be broadly reasonably interpreted as being based on the number of activated TCI states (i.e., the value of M). The medium over which the TCI state update is indicated may thus be broadly reasonably interpreted as being based on a condition on a value of M. As an example, if only one TCI state is activated (i.e., M = 1) then the medium may be broadly reasonably interpreted as being determined based on the only active TCI state; Zhang; Figs. 1-2 and 4B; [0031]-[0033], [0076]-[0078], [0088]-[0090]).	Regarding claims 3 and 17, Zhang teaches the limitations of claims 2 and 16 respectively.	Zhang further teaches the condition corresponds to whether M <= t or M > t, where t is a threshold (When only one TCI state is activated (i.e., M = 1), the medium may be broadly reasonably interpreted as being determined based on the only active TCI state. Activation of the single TCI state (i.e., the M TCI states when M = 1) is also described as potentially using the MAC-CE. The medium may thus be broadly reasonably interpreted as the MAC-CE that activates the M TCI states when M=1 is true, and therefore the claimed “when” condition may be broadly reasonably interpreted as being satisfied in conjunction with the medium being the MAC-CE that activates the M TCI states. When M=1, the M activated TCI states may also be broadly reasonably interpreted as corresponding to a single activated TCI state that also corresponds to the TCI state update. The condition on a value of M may thus be broadly reasonably interpreted as corresponding to whether M <= t or M > t, where t is a threshold (e.g., t = 1); Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).	Regarding claims 4 and 18, Zhang teaches the limitations of claims 3 and 17 respectively.	Zhang further teaches t = 1 (When only one TCI state is activated (i.e., M = 1), the medium may be broadly reasonably interpreted as being determined based on the only active TCI state. When more than one TCI state is activated (i.e., M > 1), the medium may be broadly reasonably interpreted as being determined based on the set of active TCI states. The value of 1 (i.e., t = 1) may thus be broadly reasonably interpreted as a threshold for a condition corresponding to whether M <= t or M > t; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]), and: 	when M = 1, the medium is the MAC-CE that activates the M TCI states, and the M activated TCI states corresponds to a single activated TCI state that also corresponds to the TCI state update (When only one TCI state is activated (i.e., M = 1), the medium may be broadly reasonably interpreted as being determined based on the only active TCI state. Activation of the single TCI state (i.e., the M TCI states when M = 1) is also described as potentially using the MAC-CE. The medium may thus be broadly reasonably interpreted as the MAC-CE that activates the M TCI states when M = 1 is true, and therefore the claimed “when” condition may be broadly reasonably interpreted as being satisfied in conjunction with the medium being the MAC-CE that activates the M TCI states. When M = 1, the M activated TCI states may also be broadly reasonably interpreted as corresponding to a single activated TCI state that also corresponds to the TCI state update; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]); and 	when M > 1, the medium is the DCI (The Examiner would like to note that Zhang also teaches that more than one TCI-State may be activated (i.e., M > 1) and that DCI may also be used to indicate a selected TCI-State from the activated TCI-States. The condition M > 1 may thus be broadly reasonably interpreted as being satisfied in conjunction with the medium being the DCI; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).	Regarding claims 5 and 19, Zhang teaches the limitations of claims 1 and 15 respectively.	Zhang further teaches the medium is identified based on an information included in the configuration information (The medium indicating a TCI state update (e.g., the MAC-CE or DCI) to the set of TCI states (i.e., the claimed configuration information) may be broadly reasonably interpreted as being comprised of a TCI state that is also present in such configuration information. The TCI state indicated in the TCI state update may thus be broadly reasonably interpreted as being based on the TCI states in the configuration information. The medium indicating the TCI state update may thus be broadly reasonably interpreted as being based on an information included in the configuration information; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).	Regarding claims 6 and 20, Zhang teaches the limitations of claims 1 and 15 respectively.	Zhang further teaches in response to the TCI state update indicating a joint TCI state for both DL and uplink (UL) (As was also discussed in the 35 U.S.C. 112(b) rejection above, such claim language appears to recite a condition that is required to occur prior to performance of the claimed functionality, but because the claims do not appear to actually require that such a condition occur, the claims are being broadly reasonably interpreted as reciting an optional condition. Zhang may be broadly reasonably interpreted as indicating for example a TCI state update that indicates a TCI state for downlink, and thus the condition “the TCI state update indicating a joint TCI state for both DL and uplink (UL)” may be broadly reasonably interpreted as not occurring; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]), the processor is configured to apply the beam for a transmission of both UL control and data channels (Because the condition required for such functionality may be broadly reasonably interpreted as not occurring, such functionality may be broadly reasonably interpreted as not being performed and thus it is not necessary for the prior art to teach such functionality; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).	Regarding claim 7, Zhang teaches the limitations of claim 1.	Zhang further teaches in response to the TCI state update indicating two separate TCI states for DL and UL, a DL TCI state and an UL TCI state, respectively (As was also discussed in the 35 U.S.C. 112(b) rejection above, such claim language appears to recite a condition that is required to occur prior to performance of the claimed functionality, but because the claims do not appear to actually require that such a condition occur, the claims are being broadly reasonably interpreted as reciting an optional condition. Zhang may be broadly reasonably interpreted as indicating for example a TCI state update that indicates a TCI state for downlink, and thus the condition “the TCI state update indicating two separate TCI states for DL and UL, a DL TCI state and an UL TCI state, respectively” may be broadly reasonably interpreted as not occurring; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]), the processor is configured to: 	determine the beam based on the DL TCI state, 	determine an UL transmit beam based on the UL TCI state, and 	apply the UL transmit beam for a transmission of both UL control and data channels, 	wherein: 		the UL TCI state is indicated from N UL TCI states that are activated via the MAC-CE, 		the N UL TCI states are activated from a second set of TCI states, where N> 1, and 		the medium is determined based on a condition that depends on both of or one of a value of M and a value of N (Because the condition required for such functionality may be broadly reasonably interpreted as not occurring, such functionality may be broadly reasonably interpreted as not being performed and thus it is not necessary for the prior art to teach such functionality; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).	Regarding claim 8, Zhang teaches a base station (BS) (Base station (BS); Zhang; Figs. 6, 8A, and 9; [0098], [0136]) comprising: 	a processor (The BS may be comprised of a processor; Zhang; Figs. 6, 8A, and 9; [0098], [0136]-[0141]) configured to: 		generate configuration information including a set of transmission configuration indicator (TCI) states (The UE can be configured by the gNB (i.e., BS) with a list of up to M preconfigured TCI-States configurations, which may be broadly reasonably interpreted as including the generation of such configuration information including a set of transmission configuration indicator (TCI) states by the BS; Zhang; Fig. 1; [0031]-[0033], [0076]-[0078]), and 		generate a medium access control - control element (MAC-CE) indicating activation of M TCI states from the set of TCI states, where M is a positive integer (The UE may receive an activation command from the BS that is used to map up to 8 TCI-States to the codepoints (illustrated as indexed 1-8 in FIG. 1) of the DCI field ‘Transmission Configuration Indication’. Such TCI states may be broadly reasonably interpreted as M TCI states that are indicated for activation from the set of TCI states, where M is a positive integer. As can be seen in at least Fig. 1, the set of up to 8 states (i.e., M TCI states) is described as being indicated by a MAC-CE. The BS may thus be broadly reasonably interpreted as generating a medium access control - control element (MAC-CE) indicating activation of M TCI states from the set of TCI states, where M is a positive integer; Zhang; Figs. 1-2 and 4B; [0033], [0076]-[0078], [0088]-[0090]); and 	a transceiver operably coupled to the processor (The BS may be comprised of a processor coupled to baseband circuitry and radio front end module(s), which may be broadly reasonably interpreted as a transceiver; Zhang; Figs. 6, 8A, and 9; [0098], [0136]-[0141]), the transceiver configured to: 		transmit the configuration information (The UE can be configured by the gNB (i.e., BS) with a list of up to M preconfigured TCI-States configurations, which may be broadly reasonably interpreted as including the transmission of such configuration information including a set of transmission configuration indicator (TCI) states by the BS; Zhang; Fig. 1; [0031]-[0033], [0076]-[0078]), 		transmit, via a medium, a TCI state update indicating a beam from the M activated TCI states, wherein the medium is the MAC-CE or a downlink control information (DCI) (Both downlink control information (DCI) and the MAC CE are described as potentially being used to indicate a selected TCI-State from the up to 8 activated TCI-States (i.e., from the M activated states). Such information indicating a selected TCI-state may be broadly reasonably interpreted as indicating a TCI state update. The BS may thus be broadly reasonably interpreted as transmitting, via a medium, a TCI state update indicating a beam from the M activated TCI states, wherein the medium is the MAC-CE or a downlink control information (DCI). The Examiner would also like to note that an alternative interpretation may be used wherein the TCI state activation may also be broadly reasonably interpreted as a TCI state update (as is similarly described in dependent claim 11 of the instant application for instance) since such a TCI state activation may be broadly reasonably interpreted as updating the preconfigured TCI state(s) as is depicted in at least Fig. 1; Zhang; Figs. 1-2 and 4B; [0076]-[0078], [0088]-[0090]), and 		transmit downlink (DL) control and data channels for reception via the indicated beam (Embodiments are described wherein the same indicated TCI-State (i.e., the same beam) is used by the UE for receiving both the PDCCH (i.e., a downlink control channel) and the PDSCH (i.e., a downlink data channel) from the BS. The BS may thus be broadly reasonably interpreted as transmitting downlink (DL) control and data channels for reception via the indicated beam; Zhang; Figs. 1-2 and 4B; [0034], [0076]-[0078], [0088]-[0090]), 	wherein: 		a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type (Each TCI-State contains parameters for configuring quasi co-location relationships related to reference signals. For example, a quasi co-location relationship may be configured by the higher layer parameter qcl-Type1 for the first DL RS, and qcl-Type2 for the second DL RS. A TCI state may thus be broadly reasonably interpreted as referring to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type; Zhang; Figs. 1-2; [0032]-[0036], (see also for instance at least [0041]-[0056] for a detailed description regarding TCI states, RSs, and QCL types)), 		the QCL type is a type of a QCL property associated with the at least one source RS (QCL types are described as defining values associated with reference signals (i.e., a type of a QCL property associated with the at least one source RS). The QCL type may thus be broadly reasonably interpreted as a type of a QCL property associated with the at least one source RS; Zhang; Figs. 1-2; [0032]-[0036], (see also for instance at least [0041]-[0056] for a detailed description regarding TCI states, RSs, and QCL types)), and 		the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update (Beams indicated by TCI-States are described as having associated QCL types, which may include spatial parameters used for reception of the reference signal associated with the TCI-State. The beam may thus be broadly reasonably interpreted as referring to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update; Zhang; Figs. 1-2; [0032]-[0036], (see also for instance at least [0041]-[0056] for a detailed description regarding TCI states, RSs, and QCL types)).	Regarding claim 9, Zhang teaches the limitations of claim 8.	Zhang further teaches the medium is indicated based on a condition on a value of M (Because the TCI state indicated by the TCI state update must be one of the activated TCI states (i.e., one of the M activated TCI states), the medium for indicating the TCI state update (e.g., the MAC-CE or DCI) may be broadly reasonably interpreted as being based on the number of activated TCI states (i.e., the value of M). The medium over which the TCI state update is indicated may thus be broadly reasonably interpreted as being based on a condition on a value of M. As an example, if only one TCI state is activated (i.e., M = 1) then the medium may be broadly reasonably interpreted as being determined based on the only active TCI state; Zhang; Figs. 1-2 and 4B; [0031]-[0033], [0076]-[0078], [0088]-[0090]).	Regarding claim 10, Zhang teaches the limitations of claim 9.	Zhang further teaches the condition corresponds to whether M <= t or M > t, where t is a threshold (When only one TCI state is activated (i.e., M = 1), the medium may be broadly reasonably interpreted as being determined based on the only active TCI state. Activation of the single TCI state (i.e., the M TCI states when M = 1) is also described as potentially using the MAC-CE. The medium may thus be broadly reasonably interpreted as the MAC-CE that activates the M TCI states when M = 1 is true, and therefore the claimed “when” condition may be broadly reasonably interpreted as being satisfied in conjunction with the medium being the MAC-CE that activates the M TCI states. When M=1, the M activated TCI states may also be broadly reasonably interpreted as corresponding to a single activated TCI state that also corresponds to the TCI state update. The condition on a value of M may thus be broadly reasonably interpreted as corresponding to whether M <= t or M > t, where t is a threshold (e.g., t = 1); Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).	Regarding claim 11, Zhang teaches the limitations of claim 10.	Zhang further teaches t = 1 (When only one TCI state is activated (i.e., M = 1), the medium may be broadly reasonably interpreted as being determined based on the only active TCI state. When more than one TCI state is activated (i.e., M > 1), the medium may be broadly reasonably interpreted as being determined based on the set of active TCI states. The value of 1 (i.e., t = 1) may thus be broadly reasonably interpreted as a threshold for a condition corresponding to whether M <= t or M > t; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]), and: 	when M = 1, the medium is the MAC-CE that activates the M TCI states, and the M activated TCI states corresponds to a single activated TCI state that also corresponds to the TCI state update (When only one TCI state is activated (i.e., M = 1), the medium may be broadly reasonably interpreted as being determined based on the only active TCI state. Activation of the single TCI state (i.e., the M TCI states when M=1) is also described as potentially using the MAC-CE. The medium may thus be broadly reasonably interpreted as the MAC-CE that activates the M TCI states when M = 1 is true, and therefore the claimed “when” condition may be broadly reasonably interpreted as being satisfied in conjunction with the medium being the MAC-CE that activates the M TCI states. When M = 1, the M activated TCI states may also be broadly reasonably interpreted as corresponding to a single activated TCI state that also corresponds to the TCI state update; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]); and 	when M > 1, the medium is the DCI (The Examiner would like to note that Zhang also teaches that more than one TCI-State may be activated (i.e., M > 1) and that DCI may also be used to indicate a selected TCI-State from the activated TCI-States. The condition M > 1 may thus be broadly reasonably interpreted as being satisfied in conjunction with the medium being the DCI; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).	Regarding claim 12, Zhang teaches the limitations of claim 8.	Zhang further teaches the medium is indicated based on an information included in the configuration information (The medium indicating a TCI state update (e.g., the MAC-CE or DCI) to the set of TCI states (i.e., the claimed configuration information) may be broadly reasonably interpreted as being comprised of a TCI state that is also present in such configuration information. The TCI state indicated in the TCI state update may thus be broadly reasonably interpreted as being based on the TCI states in the configuration information. The medium indicating the TCI state update may thus be broadly reasonably interpreted as being indicated based on an information included in the configuration information; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).	Regarding claim 13, Zhang teaches the limitations of claim 8.	Zhang further teaches in response to the TCI state update indicating a joint TCI state for both DL and uplink (UL) (As was also discussed in the 35 U.S.C. 112(b) rejection above, such claim language appears to recite a condition that is required to occur prior to performance of the claimed functionality, but because the claims do not appear to actually require that such a condition occur, the claims are being broadly reasonably interpreted as reciting an optional condition. Zhang may be broadly reasonably interpreted as indicating for example a TCI state update that indicates a TCI state for downlink, and thus the condition “the TCI state update indicating a joint TCI state for both DL and uplink (UL)” may be broadly reasonably interpreted as not occurring; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]), the transceiver is configured to receive an UL control and data channels transmitted via the indicated beam (Because the condition required for such functionality may be broadly reasonably interpreted as not occurring, such functionality may be broadly reasonably interpreted as not being performed and thus it is not necessary for the prior art to teach such functionality; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).	Regarding claim 14, Zhang teaches the limitations of claim 8.	Zhang further teaches in response to the TCI state update indicating two separate TCI states for DL and UL, a DL TCI state and an UL TCI state, respectively (As was also discussed in the 35 U.S.C. 112(b) rejection above, such claim language appears to recite a condition that is required to occur prior to performance of the claimed functionality, but because the claims do not appear to actually require that such a condition occur, the claims are being broadly reasonably interpreted as reciting an optional condition. Zhang may be broadly reasonably interpreted as indicating for example a TCI state update that indicates a TCI state for downlink, and thus the condition “the TCI state update indicating two separate TCI states for DL and UL, a DL TCI state and an UL TCI state, respectively” may be broadly reasonably interpreted as not occurring; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]), the transceiver is configured to: 	transmit DL control and data channels for reception via the beam indicated by the DL TCI state, 	receive UL control and data channels transmitted via an UL transmit beam indicated by the UL TCI state, 	wherein: 		the UL TCI state is indicated from N UL TCI states that are activated via the MAC-CE, 		the N UL TCI states are activated from a second set of TCI states, where N> 1, and 		the medium is indicated based on a condition that depends on both of or one of a value of M and a value of N (Because the condition required for such functionality may be broadly reasonably interpreted as not occurring, such functionality may be broadly reasonably interpreted as not being performed and thus it is not necessary for the prior art to teach such functionality; Zhang; Figs. 1-2 and 4B; [0031]-[0036], [0076]-[0078], [0088]-[0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474